DETAILED ACTION
This office action is in response to the communication received on 01/25/2021 concerning application no. 17/157,524 filed on 01/25/2021.
Claims 1-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 10-11, recite “guide a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the esophagus based on a result of the detection”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the guidance of the probe to observe the esophagus is being performed as the detection step in lines 8-9 already establishes that the esophagus has been detected in the ultrasound image of the probe. That is, it would be unclear to one with ordinary skill in the art if the esophagus has been detected as claimed in lines 8-9 or is in need of being detected and a guidance is provided to do so as claimed in lines 10-11.
For purposes of examination, the Office is considering them to be the same.

Claim 2 is indefinite for the following reasons:
Lines 2-4, recite “guide the user to position the ultrasound probe…the esophagus”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the guidance of the probe to observe the trachea and esophagus is being performed as the detection step in claim 1 already establishes that the trachea and esophagus has been detected in the ultrasound image of the probe. That is, it would be unclear to one with ordinary skill in the art if the trachea and esophagus has been detected as claimed in claim 1 or is in need of being detected and a guidance is provided to do so as claimed in claim 2, lines 2-4.
For purposes of examination, the Office is considering them to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus that observes a trachea and an esophagus of a subject, and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect the trachea and the esophagus included in the ultrasound image by performing image analysis with respect to the ultrasound image, guide a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the esophagus based on a result of the detection, and determine whether a tracheal tube is inserted into the esophagus detected”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to observing an ultrasound image and detecting with parts are the trachea and esophagus and if the tube is in the esophagus. The guidance of the probe operation based on the detection can be determined with a mental process of determining what direction to move the probe to acquire the esophagus. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasound probe; and a processor; wherein the processor is configured to acquire an ultrasound image by transmitting an ultrasound beam toward the subject from the ultrasound probe”. Image acquisition with ultrasound transmission is a data gathering step and therefore is a form of an pre-solution insignificant activity. The use of an ultrasound probe and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “guide the user to position the ultrasound probe in an order of a position suitable for observing the trachea, and the position suitable for observing the esophagus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to using a mental process to determine what specific direction to move or how to move the probe so that the trachea and esophagus are visible. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “guide the user to position the ultrasound probe on a left side of the trachea as viewed from the subject for observation of the esophagus, and in a case where the esophagus is not detected at a position on the left side of the trachea, guide the user to position the ultrasound probe on a right side of the trachea as viewed from the subject”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to using a mental process to determine what specific direction to move or how to move the probe so that the trachea and esophagus are visible. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “guide the user to position the ultrasound probe on the left side of the trachea and the right side of the trachea while compressing a throat of the subject, in a case where the esophagus is not detected on the right side of the trachea as viewed from the subject”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to using a mental process to determine what specific direction to move or how to move the probe so that the trachea and esophagus are visible. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing an image to instances of an esophagus with or without a trachea probe to determine if a tracheal probe is present in the esophagus. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing an image to instances of an esophagus with or without a trachea probe to determine if a tracheal probe is present in the esophagus. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing an image to instances of an esophagus with or without a trachea probe to determine if a tracheal probe is present in the esophagus. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing an image to instances of an esophagus with or without a trachea probe to determine if a tracheal probe is present in the esophagus. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining if a tracheal tube is in the esophagus based on if a ratio is larger than a predetermined value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining if a tracheal tube is in the esophagus based on if a ratio is larger than a predetermined value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining if a tracheal tube is in the esophagus based on if a ratio is larger than a predetermined value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining if a tracheal tube is in the esophagus based on if a ratio is larger than a predetermined value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 13 recites the following elements: “wherein the processor is further configured to notify the user of a result of the determination representing whether the tracheal tube is inserted into the esophagus”. This claim element is a mere notification of a determination, under broadest reasonable interpretation, is a display or output step which amounts to a post-solution insignificant activity. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 14 recites the following elements: “wherein the processor is further configured to display operation guidance on the ultrasound probe for the user on the display unit, and display the result of the determination representing whether the tracheal tube is inserted into the esophagus on the display unit”. This claim element is a mere display of guidance and determination which is a display step which amounts to a post-solution insignificant activity. The use of a processor and display does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method of controlling an ultrasound diagnostic apparatus that observes a trachea and an esophagus of a subject and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “guiding a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the trachea of the subject; detecting the trachea included in the ultrasound image by performing image analysis with respect to the acquired ultrasound image; guiding the user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the esophagus of the subject, and detecting the esophagus included in the ultrasound image by performing the image analysis with respect to the acquired ultrasound image; and determining whether a tracheal tube is inserted into the esophagus based on the detected esophagus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to observing an ultrasound image and detecting with parts are the trachea and esophagus and if the tube is in the esophagus. The guidance of the probe operation based on the detection can be determined with a mental process of determining what direction to move the probe to acquire the esophagus. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring an ultrasound image by transmitting an ultrasound beam toward a throat of the subject from an ultrasound probe”. Image acquisition with ultrasound transmission is a data gathering step and therefore is a form of a pre-solution insignificant activity. The use of an ultrasound probe does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416).

Regarding claim 1, Gottlieb teaches an ultrasound diagnostic apparatus that observes a trachea and an esophagus of a subject, the apparatus comprising: 
an ultrasound probe (Fig. 1 and 2 shows the ultrasound image with endotracheal intubation and esophageal intubation respectively. Paragraph 2 of Methods teaches a Zonare Z.One PRO ultrasound machine with an L14-5 linear transducer was used for all of the assessments); and 
a processor (A processor is inherently present in ultrasound probes and in display systems as computational processing is needed for image generation and display); 
wherein the processor (A processor is inherently present in ultrasound probes and in display systems as computational processing is needed for image generation and display) is configured to 
acquire an ultrasound image by transmitting an ultrasound beam toward the subject from the ultrasound probe (Fig. 1 and 2 shows the ultrasound image with endotracheal intubation and esophageal intubation respectively. Paragraph 2 of Methods teaches a Zonare Z.One PRO ultrasound machine with an L14-5 linear transducer was used for all of the assessments), 
detect the trachea and the esophagus included in the ultrasound image by performing image analysis with respect to the ultrasound image (Fig. 2 shows the trachea marked with T and the esophagus is marked with E. Paragraph 4 of Methods teaches that the trachea and esophagus is visualized and confirmed), 
guide a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the esophagus based on a result of the detection (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound), and 
determine whether a tracheal tube is inserted into the esophagus detected (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Fig. 2 shows esophageal intubation in an image. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound).

Regarding claim 15, Gottlieb teaches a method of controlling an ultrasound diagnostic apparatus that observes a trachea and an esophagus of a subject, the method comprising: 
acquiring an ultrasound image by transmitting an ultrasound beam toward a throat of the subject from an ultrasound probe (Fig. 1 and 2 shows the ultrasound image with endotracheal intubation and esophageal intubation respectively. Paragraph 2 of Methods teaches a Zonare Z.One PRO ultrasound machine with an L14-5 linear transducer was used for all of the assessments),
guiding a user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the trachea of the subject (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound); 
detecting the trachea included in the ultrasound image by performing image analysis with respect to the acquired ultrasound image (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound); 
guiding the user to operate the ultrasound probe such that the ultrasound probe is positioned at a position suitable for observing the esophagus of the subject (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound), and 
detecting the esophagus included in the ultrasound image by performing the image analysis with respect to the acquired ultrasound image (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Fig. 2 shows esophageal intubation in an image. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound); and 
determining whether a tracheal tube is inserted into the esophagus based on the detected esophagus (Paragraph 4 of Methods teaches that the ultrasound probe is placed on the neck and the imaging is dynamic until the tracheal intubation or esophageal intubation is visualized. Fig. 2 shows esophageal intubation in an image. Paragraph 2 of Discussion teaches that the dynamic imaging’s confirmation is done based on its comparison to static ultrasound).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) in view of Mauldin Jr. et al. (PGPUB No. US 2019/0192114).

Regarding claim 2, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Gottlieb is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to guide the user to position the ultrasound probe in an order of a position suitable for observing the trachea, and the position suitable for observing the esophagus.
	In an analogous imaging field of endeavor, regarding ultrasound imaging of the trachea and esophagus, Mauldin Jr. teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to guide the user to position the ultrasound probe in an order of a position suitable for observing the trachea, and the position suitable for observing the esophagus (Abstract teaches the use of graphics to indicate the presence and position of the target anatomy that is displayed including disposition, location, and orientation. Paragraph 0097 teaches that the ultrasound imaging is done for the trachea and distinguishing placement of an intubation tube in the trachea or esophagus. Paragraphs 0166-167 teaches that the GUI shows the target anatomy and an indicator in real time to show the motion necessary for the ultrasound device to be centered on the anatomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gottlieb with Mauldin Jr.’s teaching of ultrasound probe guidance to image the target anatomy. This modified apparatus would allow the user to image in real time feedback with ultrasound imaging of anatomical landmarks and the use of graphics to indicate presence and position of target anatomy (Abstract and paragraph 0003 of Mauldin Jr.). Furthermore, the modification allows for the image of trachea and the determination of the placement of the intubation tube in relation to the trachea and esophagus (Paragraph 0097 of Mauldin Jr.).

Regarding claim 3, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
Gottlieb further teaches the ultrasound imaging of the left and right sides of the patient (Paragraph 1 and 4 of the Methods section teaches that the neck circumference of the subject is obtained and the ultrasound transducer is placed on the subject neck). 
However, Gottlieb is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to guide the user to position the ultrasound probe on a left side of the trachea as viewed from the subject for observation of the esophagus, and in a case where the esophagus is not detected at a position on the left side of the trachea, guide the user to position the ultrasound probe on a right side of the trachea as viewed from the subject.
	In an analogous imaging field of endeavor, regarding ultrasound imaging of the trachea and esophagus, Mauldin Jr. teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to guide the user to position the ultrasound probe on a left side of the trachea as viewed from the subject for observation of the esophagus, and in a case where the esophagus is not detected at a position on the left side of the trachea, guide the user to position the ultrasound probe on a right side of the trachea as viewed from the subject (Abstract teaches the use of graphics to indicate the presence and position of the target anatomy that is displayed including disposition, location, and orientation. Paragraph 0097 teaches that the ultrasound imaging is done for the trachea and distinguishing placement of an intubation tube in the trachea or esophagus. Paragraphs 0166-167 teaches that the GUI shows the target anatomy and an indicator in real time to show the motion necessary for the ultrasound device to be centered on the anatomy. Paragraph 0026 teaches that the information provided to the user is rotational about the spine. Paragraphs 0168-0169 teaches the translation of the probe in the direction of an arrow and about the spinous process).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gottlieb with Mauldin Jr.’s teaching of guiding a probe in a direction to observe target anatomy. This modified apparatus would allow the user to image in real time feedback with ultrasound imaging of anatomical landmarks and the use of graphics to indicate presence and position of target anatomy (Abstract and paragraph 0003 of Mauldin Jr.). Furthermore, the modification allows for the image of trachea and the determination of the placement of the intubation tube in relation to the trachea and esophagus (Paragraph 0097 of Mauldin Jr.).
	
Regarding claim 4, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
Gottlieb further teaches the ultrasound imaging of the left and right sides of the patient (Paragraph 1 and 4 of the Methods section teaches that the neck circumference of the subject is obtained and the ultrasound transducer is placed on the subject neck). 
However, Gottlieb is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to guide the user to position the ultrasound probe on the left side of the trachea and the right side of the trachea while compressing a throat of the subject, in a case where the esophagus is not detected on the right side of the trachea as viewed from the subject.
	In an analogous imaging field of endeavor, regarding ultrasound imaging of the trachea and esophagus, Mauldin Jr. teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to guide the user to position the ultrasound probe on the left side of the trachea and the right side of the trachea while compressing a throat of the subject, in a case where the esophagus is not detected on the right side of the trachea as viewed from the subject (Abstract teaches the use of graphics to indicate the presence and position of the target anatomy that is displayed including disposition, location, and orientation. Paragraph 0097 teaches that the ultrasound imaging is done for the trachea and distinguishing placement of an intubation tube in the trachea or esophagus. Paragraphs 0166-167 teaches that the GUI shows the target anatomy and an indicator in real time to show the motion necessary for the ultrasound device to be centered on the anatomy. Paragraph 0026 teaches that the information provided to the user is rotational about the spine. Paragraphs 0168-0169 teaches the translation of the probe in the direction of an arrow and about the spinous process).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gottlieb with Mauldin Jr.’s teaching of guiding a probe in a direction to observe target anatomy. This modified apparatus would allow the user to image in real time feedback with ultrasound imaging of anatomical landmarks and the use of graphics to indicate presence and position of target anatomy (Abstract and paragraph 0003 of Mauldin Jr.). Furthermore, the modification allows for the image of trachea and the determination of the placement of the intubation tube in relation to the trachea and esophagus (Paragraph 0097 of Mauldin Jr.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) further in view of Hou et al. (PGPUB No. US 2010/0040275) supported by Qiu (PGPUB No. US 2011/0263935).

Regarding claim 5, Gottlieb teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Gottlieb is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus.
	In an analogous imaging field of endeavor, regarding imaging and tool position determination, Hou teaches an ultrasound diagnostic apparatus, apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus (Paragraph 0062 teaches that template matching is done based on the arc templates that are predetermined. Paragraph 0031 teaches that tube placement is determined based on the image and the comparison to the anatomical structures in other diagnostic images. Paragraph 0032 teaches that the features within the diagnostic image are determined. Paragraph 0033 teaches the tube relative to the anatomy is determined and the probabilistic assessment is performed with respect to the particular patient. Paragraph 0034 teaches that the anatomical structures and dimensions od interest and the position of the rube with respect to the trachea is performed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gottlieb with Hou’s teaching of template matching to determine tool position. The use of template matching in the field of ultrasound imaging of trachea and esophagus is known as evidenced by Qiu (Paragraph 0005 teaches that pattern matching can be done to indicate the position of the stylet relative to a tracheal opening. Paragraph 0007 teaches that the pattern matching is done based on data that is computed and used in tracheal identification. Paragraph 0059 teaches that the patterns are predetermined. Paragraph 0002 teaches esophageal intubation is a medical condition that should be avoided). This modified apparatus would allow the user to avoid improper tip positioning and patient discomfort and avoid life threatening circumstances (Paragraph 0007 of Hou). Furthermore, template matching allows for consistent output of a result that is not dependent on the medical expertise of the user. Furthermore, the modification allows for the avoidance of the misplacement of the tube in the esophagus based on pattern matching (Paragraph 0002 of Qui).
Claim 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) in view of Mauldin Jr. et al. (PGPUB No. US 2019/0192114) further in view of Hou et al. (PGPUB No. US 2010/0040275) supported by Qiu (PGPUB No. US 2011/0263935).

Regarding claim 6, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and 
in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus.
In an analogous imaging field of endeavor, regarding imaging and tool position determination, Hou teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus (Paragraph 0062 teaches that template matching is done based on the arc templates that are predetermined. Paragraph 0031 teaches that tube placement is determined based on the image and the comparison to the anatomical structures in other diagnostic images. Paragraph 0032 teaches that the features within the diagnostic image are determined. Paragraph 0033 teaches the tube relative to the anatomy is determined and the probabilistic assessment is performed with respect to the particular patient. Paragraph 0034 teaches that the anatomical structures and dimensions od interest and the position of the rube with respect to the trachea is performed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Hou’s teaching of template matching to determine tool position. The use of template matching in the field of ultrasound imaging of trachea and esophagus is known as evidenced by Qiu (Paragraph 0005 teaches that pattern matching can be done to indicate the position of the stylet relative to a tracheal opening. Paragraph 0007 teaches that the pattern matching is done based on data that is computed and used in tracheal identification. Paragraph 0059 teaches that the patterns are predetermined. Paragraph 0002 teaches esophageal intubation is a medical condition that should be avoided). This modified apparatus would allow the user to avoid improper tip positioning and patient discomfort and avoid life threatening circumstances (Paragraph 0007 of Hou). Furthermore, template matching allows for consistent output of a result that is not dependent on the medical expertise of the user. Furthermore, the modification allows for the avoidance of the misplacement of the tube in the esophagus based on pattern matching (Paragraph 0002 of Qui).

Regarding claim 7, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and 
in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus.
In an analogous imaging field of endeavor, regarding imaging and tool position determination, Hou teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus (Paragraph 0062 teaches that template matching is done based on the arc templates that are predetermined. Paragraph 0031 teaches that tube placement is determined based on the image and the comparison to the anatomical structures in other diagnostic images. Paragraph 0032 teaches that the features within the diagnostic image are determined. Paragraph 0033 teaches the tube relative to the anatomy is determined and the probabilistic assessment is performed with respect to the particular patient. Paragraph 0034 teaches that the anatomical structures and dimensions od interest and the position of the rube with respect to the trachea is performed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Hou’s teaching of template matching to determine tool position. The use of template matching in the field of ultrasound imaging of trachea and esophagus is known as evidenced by Qiu (Paragraph 0005 teaches that pattern matching can be done to indicate the position of the stylet relative to a tracheal opening. Paragraph 0007 teaches that the pattern matching is done based on data that is computed and used in tracheal identification. Paragraph 0059 teaches that the patterns are predetermined. Paragraph 0002 teaches esophageal intubation is a medical condition that should be avoided). This modified apparatus would allow the user to avoid improper tip positioning and patient discomfort and avoid life threatening circumstances (Paragraph 0007 of Hou). Furthermore, template matching allows for consistent output of a result that is not dependent on the medical expertise of the user. Furthermore, the modification allows for the avoidance of the misplacement of the tube in the esophagus based on pattern matching (Paragraph 0002 of Qui).

Regarding claim 8, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and 
in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus.
In an analogous imaging field of endeavor, regarding imaging and tool position determination, Hou teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to detect the esophagus by performing the image analysis using a first template pattern representing only the esophagus, and a second template pattern representing the esophagus into which the tracheal tube is inserted with respect to the ultrasound image, and in a case where the esophagus corresponding to the second template pattern is detected, determine that the tracheal tube is inserted into the esophagus (Paragraph 0062 teaches that template matching is done based on the arc templates that are predetermined. Paragraph 0031 teaches that tube placement is determined based on the image and the comparison to the anatomical structures in other diagnostic images. Paragraph 0032 teaches that the features within the diagnostic image are determined. Paragraph 0033 teaches the tube relative to the anatomy is determined and the probabilistic assessment is performed with respect to the particular patient. Paragraph 0034 teaches that the anatomical structures and dimensions od interest and the position of the rube with respect to the trachea is performed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Hou’s teaching of template matching to determine tool position. The use of template matching in the field of ultrasound imaging of trachea and esophagus is known as evidenced by Qiu (Paragraph 0005 teaches that pattern matching can be done to indicate the position of the stylet relative to a tracheal opening. Paragraph 0007 teaches that the pattern matching is done based on data that is computed and used in tracheal identification. Paragraph 0059 teaches that the patterns are predetermined. Paragraph 0002 teaches esophageal intubation is a medical condition that should be avoided). This modified apparatus would allow the user to avoid improper tip positioning and patient discomfort and avoid life threatening circumstances (Paragraph 0007 of Hou). Furthermore, template matching allows for consistent output of a result that is not dependent on the medical expertise of the user. Furthermore, the modification allows for the avoidance of the misplacement of the tube in the esophagus based on pattern matching (Paragraph 0002 of Qui).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) further in view of Silverstein et al. (US Patent No. 5,775,322) supported by Larson (PGPUB No. US 2017/0189634).

Regarding claim 9, Gottlieb teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Gottlieb is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value.
	In an analogous imaging field of endeavor, regarding ultrasound detection in relation to the esophagus and trachea, Silverstein teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value (Col. 4, lines 19-32, teaches that the depth of the signal source is determined. The source is based on depth in relation to the anatomy. If the tube is in the esophagus, the source signal is too deep. In the case of proper treatment, the depth is 1-2 cm for the trachea. For the esophagus and improper placement of the tube, the depth is over 2 cm. Col. 1, lines 5-9, teaches that the signal source is based on a predefined distance. Paragraph 0014 of the Applicant specification teaches that the tube determination is due to the impact of the tube on the esophageal size).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gottlieb with Silverstein’s teaching of determination of the tube insertion based the depth size of the trachea and the esophagus. The placement of the tool based on the relationship to the trachea and comparison to a threshold value is well known in an ultrasound context as supported by Larson in paragraph 0067. This modified apparatus would allow the user to ensure patient properly receive oxygen delivery and avoid misplacement (Col. 1, lines 11-21, of Silverstein). Furthermore, the modification allows for the indication that there is proper tube placement (Col. 1, lines 21-33, of Silverstein).

Claim 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) in view of Mauldin Jr. et al. (PGPUB No. US 2019/0192114) further in view of Silverstein et al. (US Patent No. 5,775,322) supported by Larson (PGPUB No. US 2017/0189634).

Regarding claim 10, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
	However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value.
	In an analogous imaging field of endeavor, regarding ultrasound detection in relation to the esophagus and trachea, Silverstein teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value (Col. 4, lines 19-32, teaches that the depth of the signal source is determined. The source is based on depth in relation to the anatomy. If the tube is in the esophagus, the source signal is too deep. In the case of proper treatment, the depth is 1-2 cm for the trachea. For the esophagus and improper placement of the tube, the depth is over 2 cm. Col. 1, lines 5-9, teaches that the signal source is based on a predefined distance. Paragraph 0014 of the Applicant specification teaches that the tube determination is due to the impact of the tube on the esophageal size).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Silverstein’s teaching of determination of the tube insertion based the depth size of the trachea and the esophagus. The placement of the tool based on the relationship to the trachea and comparison to a threshold value is well known in an ultrasound context as supported by Larson in paragraph 0067. This modified apparatus would allow the user to ensure patient properly receive oxygen delivery and avoid misplacement (Col. 1, lines 11-21, of Silverstein). Furthermore, the modification allows for the indication that there is proper tube placement (Col. 1, lines 21-33, of Silverstein).

Regarding claim 11, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
	However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value.
	In an analogous imaging field of endeavor, regarding ultrasound detection in relation to the esophagus and trachea, Silverstein teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value (Col. 4, lines 19-32, teaches that the depth of the signal source is determined. The source is based on depth in relation to the anatomy. If the tube is in the esophagus, the source signal is too deep. In the case of proper treatment, the depth is 1-2 cm for the trachea. For the esophagus and improper placement of the tube, the depth is over 2 cm. Col. 1, lines 5-9, teaches that the signal source is based on a predefined distance. Paragraph 0014 of the Applicant specification teaches that the tube determination is due to the impact of the tube on the esophageal size).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Silverstein’s teaching of determination of the tube insertion based the depth size of the trachea and the esophagus. The placement of the tool based on the relationship to the trachea and comparison to a threshold value is well known in an ultrasound context as supported by Larson in paragraph 0067. This modified apparatus would allow the user to ensure patient properly receive oxygen delivery and avoid misplacement (Col. 1, lines 11-21, of Silverstein). Furthermore, the modification allows for the indication that there is proper tube placement (Col. 1, lines 21-33, of Silverstein).

Regarding claim 12, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value.
	In an analogous imaging field of endeavor, regarding ultrasound detection in relation to the esophagus and trachea, Silverstein teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to determine that the tracheal tube is inserted into the esophagus, in a case where a ratio of a size of the esophagus to a size of the trachea is larger than a predetermined value (Col. 4, lines 19-32, teaches that the depth of the signal source is determined. The source is based on depth in relation to the anatomy. If the tube is in the esophagus, the source signal is too deep. In the case of proper treatment, the depth is 1-2 cm for the trachea. For the esophagus and improper placement of the tube, the depth is over 2 cm. Col. 1, lines 5-9, teaches that the signal source is based on a predefined distance. Paragraph 0014 of the Applicant specification teaches that the tube determination is due to the impact of the tube on the esophageal size).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Silverstein’s teaching of determination of the tube insertion based the depth size of the trachea and the esophagus. The placement of the tool based on the relationship to the trachea and comparison to a threshold value is well known in an ultrasound context as supported by Larson in paragraph 0067. This modified apparatus would allow the user to ensure patient properly receive oxygen delivery and avoid misplacement (Col. 1, lines 11-21, of Silverstein). Furthermore, the modification allows for the indication that there is proper tube placement (Col. 1, lines 21-33, of Silverstein).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) in view of Mauldin Jr. et al. (PGPUB No. US 2019/0192114) further in view of Larson (PGPUB No. US 2017/0189634).

Regarding claim 13, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Gottlieb and Mauldin Jr. is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to notify the user of a result of the determination representing whether the tracheal tube is inserted into the esophagus.
	In an analogous imaging field of endeavor, regarding tracheal and esophageal ultrasound imaging for intubation, Larson teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to notify the user of a result of the determination representing whether the tracheal tube is inserted into the esophagus (Paragraph 0049 teaches that visual feedback can be used to facilitate endotracheal intubation, as long as the visual/auditory cues properly represent the relative location, orientation, and trajectory of the intubation stylet with respect to the trachea and can be understood by a user, for example emergency medical personnel. Paragraph 0049 teaches that a display can be used. Paragraph 0051 teaches that the device can indicate when the stylet is in the esophagus).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb and Mauldin Jr. with Larson’s teaching of a display to indicate esophageal intubation. This modified apparatus would allow the user to have an objective assessment of the likelihood of a difficult intubation, and further provides, depending upon the embodiment, both visual and audible feedback regarding the location of a compatible stylet relative to the trachea (Abstract of Larson). Furthermore, the modification is portable, simple to use, and effective (Abstract of Larson).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ("Comparison of Static versus Dynamic Ultrasound for the Detection of Endotracheal Intubation", March 2018, Western Journal of Emergency Medicine, Vol. 19 No. 2, pages 412-416) in view of Mauldin Jr. et al. (PGPUB No. US 2019/0192114) further in view of Hou et al. (PGPUB No. US 2010/0040275) supported by Qiu (PGPUB No. US 2011/0263935) further in view of Larson (PGPUB No. US 2017/0189634).

Regarding claim 14, modified Gottlieb teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
	However, Gottlieb is silent regarding an ultrasound diagnostic apparatus, further comprising a display unit, 
wherein the processor is further configured to display operation guidance on the ultrasound probe for the user on the display unit.
In an analogous imaging field of endeavor, regarding ultrasound imaging of the trachea and esophagus, Mauldin Jr. teaches an ultrasound diagnostic apparatus, further comprising a display unit, 
wherein the processor is further configured to display operation guidance on the ultrasound probe for the user on the display unit (Abstract teaches the use of graphics to indicate the presence and position of the target anatomy that is displayed including disposition, location, and orientation. Paragraph 0097 teaches that the ultrasound imaging is done for the trachea and distinguishing placement of an intubation tube in the trachea or esophagus. Paragraphs 0166-167 teaches that the GUI shows the target anatomy and an indicator in real time to show the motion necessary for the ultrasound device to be centered on the anatomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gottlieb with Mauldin Jr.’s teaching of ultrasound probe guidance to image the target anatomy. This modified apparatus would allow the user to image in real time feedback with ultrasound imaging of anatomical landmarks and the use of graphics to indicate presence and position of target anatomy (Abstract and paragraph 0003 of Mauldin Jr.). Furthermore, the modification allows for the image of trachea and the determination of the placement of the intubation tube in relation to the trachea and esophagus (Paragraph 0097 of Mauldin Jr.).
	However, the combination of Gottlieb, Mauldin Jr., and Hou is silent regarding an ultrasound diagnostic apparatus, further comprising a display unit, 
display the result of the determination representing whether the tracheal tube is inserted into the esophagus on the display unit.
	In an analogous imaging field of endeavor, regarding tracheal and esophageal ultrasound imaging for intubation, Larson teaches an ultrasound diagnostic apparatus, further comprising a display unit, 
display the result of the determination representing whether the tracheal tube is inserted into the esophagus on the display unit (Paragraph 0049 teaches that visual feedback can be used to facilitate endotracheal intubation, as long as the visual/auditory cues properly represent the relative location, orientation, and trajectory of the intubation stylet with respect to the trachea and can be understood by a user, for example emergency medical personnel. Paragraph 0049 teaches that a display can be used. Paragraph 0051 teaches that the device can indicate when the stylet is in the esophagus).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gottlieb, Mauldin Jr., and Hou with Larson’s teaching of a display to indicate esophageal intubation. This modified apparatus would allow the user to have an objective assessment of the likelihood of a difficult intubation, and further provides, depending upon the embodiment, both visual and audible feedback regarding the location of a compatible stylet relative to the trachea (Abstract of Larson). Furthermore, the modification is portable, simple to use, and effective (Abstract of Larson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haas et al. (PGPUB No. US 2016/0038125): Teaches the use of an indicator that points left and right for the probe to move to image the target region.
Schlager et al. (PGPUB No. US 2012/0089023): Teaches the placement of an ultrasound probe on a patient throat to image and determine the position of a tracheal tube with respect to the trachea and esophagus.
Bonutti (PGPUB No. US 2002/0066450): Teaches the placement of an ultrasound probe on a patient throat to image and determine the position of a tracheal tube with respect to the trachea and esophagus.
Hoffman et al., (Bedside Ultrasound of the Neck Confirms Endotracheal Tube Position in Emergency Intubations", 2014, pages 541-458): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
Osman et al. ("Role of upper airway ultrasound in airway management", 2016, Journal of Intensive Care, pages 1-7): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
Sustic et al. ("Can ultrasound be useful for predicting the size of a left double-lumen bronchial tube? Tracheal width as measured by ultrasonography versus computed tomography", 2008, Journal of Clinical Anesthesia, pages 247-252): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
Tajesh et al. ("Sonographic detection of tracheal or esophageal intubation: A cadaver study", 2016, Saudi Journal of Anesthesia, pages 314-316): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
You-Ten et al. ("Point-of-care ultrasound (POCUS) of the upper airway", 18 January 2018, Canadian Anesthesiologists’ Society, pages 473-484): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus. Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
Adi et al. ("A feasibility study on bedside upper airway ultrasonography compared to waveform capnography for verifying indotracheal tube location after intubation", 2013, Critical Ultrasound Journal, pages 1-11): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
Chou et al. ("Tracheal rapid ultrasound exam (T.R.U.E.) for confirming endotracheal tube placement during emergency intubation", 2011, Elsevier, pages 1279-1284): Teaches the determination of esophageal intubation and the imaging of the trachea and esophagus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793